  Case 3:20-cv-00770-JPG Document 5 Filed 09/14/20 Page 1 of 1 Page ID #23




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRANDON SAGO, R59245,                           )
                                                )
               Plaintiff,                       )
                                                )
vs.                                             )     Civil No. 20-cv-00770-JPG
                                                )
WEXFORD, INC.,                                  )
                                                )
               Defendant.                       )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       On August 7, 2020, this case was opened without the payment of a filing fee or the filing

of a motion for leave to proceed in district court without prepaying fees or costs (“IFP motion”).

On the same date, the Court entered a Notice and Order advising Plaintiff of his obligation to pay

the filing fee of $400.00 or to file an IFP motion within thirty (30) days. (Doc. 2). He was provided

with a blank IFP motion. Plaintiff was also warned that failure to comply with the Court’s Order

would result in dismissal of the action. Id.

       To date, Plaintiff has failed to pay the filing fee or file an IFP motion. He has not requested

an extension of the deadline for doing the same. In fact, the Court has received no communication

from him since the date he filed his Complaint. Therefore, this action is DISMISSED without

prejudice for Plaintiff’s failure to comply with an Order of this Court and failure to prosecute his

claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994). The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.

       DATED: September 14, 2020               s/J. Phil Gilbert
                                               J. PHIL GILBERT
                                               U.S. District Judge
